Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 04/15/2021. 
Claims 1, 3-5, 8, 10, 13-15 have been amended by Applicant.
Claims 2 and 11 have been canceled by Applicant.
Claims 16-22 have been newly added by Applicant. 
Claims 1, 3-10, 12-22 are currently pending and have been rejected as follows. 
Response to Amendments
112(b) rejection in previous act is withdrawn in view of Applicant amendment as suggested.  
101 rejection is maintained with a detailed analysis and explanation below. 
Response to Arguments
Applicant’s 04/15/2021 amendment necessitated new grounds of rejection in this action.
Response to 101 Arguments
Applicant’s 101 arguments have been fully considered but they are not persuasive. 
- Step 2A prong one -
Remarks 04/15/2021 p.8 last ¶ argues that the claims are not directed to fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior or relationships or interactions between people.
	Examiner fully considered said argument but respectfully disagrees because said limitations still recite, describe or set forth multiple groupings of the abstract idea1, when tested per MPEP 2106.04(a) last ¶. Specifically said limitations still fall within the abstract “Certain Methods of Organizing Human Activities” grouping including interactions of business relationships [here “managing resources in worksite”, “capturing object data related to actual resources utilized for a selected activity in worksite”; “identifying”, “other activitie(s) similar to selected activity” at independent Claims 1, 10, 15, “actual resources utilized for selected activity” at independent Claims 1, 10, 15 & dependent Claims 4, 13; “benchmark vendors associated with selected activity based on available information about quality of resources utilized” - dependent Claim 9], and other commercial interactions [“manage schedule for delivery of resources for multiple activities in worksite” fundamental economic practice & principles [“generate suggestions for procurement of resources for activities in worksite” at dependent Claims 5, 14, “historic data about time variation of: cost of resources, quality of resources, availability of resources to generate suggestions for procurement of resources in consideration of time variation of: cost of resources, quality of resources, and availability of resources” at dependent Claim 6; “quality of resources utilized for selected activity”, at dependent Claim 9]. MPEP 2106.04(a)(2) II. 
	Said “Certain Methods of Organizing Human Activities” are achieved through equally abstract “Mathematical Relationships” expressed in words [here “estimate using prediction model, required resources for selected activity by extrapolating historic data related to consumed resources associated with other activitie(s)”; “calculate variance between estimated required resources & actual resources utilized for selected activity”, “refine prediction model based on calculated variance” - independent Claims 1,10,15; “feed parameter(s) about selected activity”- dependent Claims 3, 12; “aggregate captured object data related to actual resources”- dependent Claims 4,13]. MPEP 2106.04(a)(2) I.  
- Step 2A prong two -
Remarks 04/15/2021 p.9 ¶1 cites Original Specification ¶ [0033] to argue that even if directed to an abstract idea, independent Claims 1, 10, 15 are directed to a practical application improving the accuracy of a prediction model and making the prediction model widely available for use through storage in BIM files in the database. 
	Examiner fully considered Applicant’s argument but respectfully disagrees. 
	With respect to Applicant’s reliance on Original Specification ¶ [0033], Examiner reminds Applicant that the claim itself must be evaluated to ensure that the claim itself reflects the disclosed improvement in technology or the computer itself. see MPEP 2106.04(d)(1) ¶2. This is consistent with Courts findings that “101 inquiry must focus on language of Asserted Claims themselves” as stated in “Synopsys, Inc. v Mentor Graphics Corp, U.S. Court of Appeals Federal Circuit, No 2015-1599, October 17 2016 2016 BL 344522 839 F3d 1138” citing Accenture Global Servs., GmbH 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Guidewire Software, Inc. 728 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F.3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 1336, 1345 108 USPQ2d 1173 (Fed. Cir. 2013): admonishing that “the important inquiry for a 101 analysis is to look to the claim”, citing “Content Extraction & Transmission LLC 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v.
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Wells Fargo Bank Nat’l Ass’n 776 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
1343, 1346 113 USPQ2d 1354 (Fed. Cir. 2014)”: “We focus here on whether the claims of the asserted patents fall within the excluded category of abstract ideas”, cert. denied, 136 S Ct 119, 193 L. Ed. 2d 208 2015). This is consistent with MPEP 2103 I.C stating that the “claims define the property rights provided by patent, thus require careful scrutiny. The goal of claim analysis is to identify boundaries of protection sought by applicant and to understand how claims relate to and define what applicant indicated is the invention. USPTO personnel must first determine the scope of a claim by thoroughly analyzing the language of claim before determining if claim complies with each statutory requirement for patentability”. Simply said “[T]he name of the game is the claim”. see MPEP 2103 IC citing In re Hiniker Co 150 F3d 1362 1369 47 USPQ2d 1523, 1529 Fed Cir 1998.
	In any event, the Remarks 04/15/2021 p.9 ¶1 merely argues that the Original Specification ¶ [0033] provides storage and synchronization of files into the cloud. Yet, Applicant did not invent cloud storage or cloud synchronization, nor does Applicant allege as much. Thus, the argued improvement of the accuracy of a prediction model and making the prediction model widely available for use through storage in BIM files in the database, is merely an instance of using tools [here cloud computing] to apply the already identified abstract idea [MPEP 2106.05(f)], or narrowing of the abstract idea to a field of use or the [cloud] technological environment [MPEP 2106.05(h)].  
	For example MPEP 2106.05(f) cited “FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)” to state that monitoring audit log data executed on a general-purpose computer [akin here to cloud computing] where the increased speed in the process comes solely from the capabilities of the general-purpose computer [akin here to making the prediction model widely available on capabilities of cloud computing], represented mere invocation of computers or machinery, which does not integrate a judicial exception into a practical application. Also, MPEP 2106.05(f) cites “Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 Fed. Cir. 2015” to argue that claiming improved speed or efficiency inherent with applying the abstract idea on a computer [here synchronizing files on cloud computing] does not integrate a judicial exception into a practical application.
	Alternatively, as stated by 	MPEP 2106.05(h) reliance on “FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016)”, the executing i.e., to execution on a generic computer.
These computerized features do not integrate the abstract idea into practical application.  
	Furthermore, as corroborated by MPEP 2106.05(a) I citing BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018) an improvement to the information stored by a database [to provide historical usage information to users] is not equivalent to an improvement in the database’s functionality.
      Thus, even if claimed such features would still do not save the claims from ineligibility. 
Remarks 04/15/2021 p.9 ¶2- p.10 ¶2 cites Spec ¶ [0023] to argue that independent claims 1, 10, 15 can improve the way a computer system captures data, refines data, and makes data available through a network. By maintaining prediction model with BIM files in a database accessible through a network, actual resource utilization on a location-by-location basis as captured through a data collection unit at a worksite can further refine prediction model that is available on a wide-scale. This collective refinement of prediction model provides technical effect as prediction model refinement is performed incrementally based on actual resources utilized for a selected activity in the worksite. Thus, real-world data can be used to refine the prediction model as object data values are captured with the resulting refinements to the prediction model available without having to separately make similar computations by each system seeking to use the prediction model.
	Examiner fully considered Applicant’s arguments but respectfully disagrees.
	With respect to Applicant’s reliance on Original Specification ¶ [0023], Examiner again reminds Applicant that the claim itself must be evaluated to ensure that the claim itself reflects the disclosed improvement in technology or the computer itself. see MPEP 2106.04(d)(1) ¶2. This is consistent with Courts findings that “101 inquiry must focus on language of Asserted Claims themselves” as stated in “Synopsys, Inc. v Mentor Graphics Corp, U.S. Court of Appeals Federal Circuit, No 2015-1599, October 17 2016 2016 BL 344522 839 F3d 1138” citing Accenture Global Servs., GmbH 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Guidewire Software, Inc. 728 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F.3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 1336, 1345 108 USPQ2d 1173 (Fed. Cir. 2013): admonishing that “the important inquiry for a 101 analysis is to look to the claim”, citing “Content Extraction & Transmission LLC 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v.
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Wells Fargo Bank Nat’l Ass’n 776 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
1343, 1346 113 USPQ2d 1354 (Fed. Cir. 2014)”: “We focus here on whether the claims of the asserted patents fall within the excluded category of abstract ideas”, cert. denied, 136 S Ct 119, 193 L. Ed. 2d 208 2015). This is consistent with MPEP 2103 I.C stating that the “claims define the property rights provided by patent, thus require careful scrutiny. The goal of claim analysis is to identify boundaries of protection sought by applicant and to understand how claims relate to and define what applicant indicated is the invention. USPTO personnel must first determine the scope of a claim by thoroughly analyzing the language of claim before determining if claim complies with each statutory requirement for patentability”. Simply said “[T]he name of the game is the claim”. see MPEP 2103 IC citing In re Hiniker Co 150 F3d 1362 1369 47 USPQ2d 1523, 1529 Fed Cir 1998.
	Here, the argued refinement and storage of prediction model is far from an improved user interface for electronic devices that displays an application summary of unlaunched applications as in “Core Wireless” [cited by MPEP 2106.05(a) I & raised by Remarks 04/15/2021 p.10] or technological self-referential database storage of “Enfish” [cited by MPEP 2106.05(a) I & raised by Remarks 04/15/2021 p.10] or even the inertial sensors configuration and use of raw data from the sensors of “Thales” [cited by MPEP 2106.05(a) II & raised by Remarks 04/15/2021 p.10] or the memory system having programmable operational characteristics that were configurable based on processor type as in “Visual Memory” [cited by MPEP 2106.05(a) I & raised by Remarks 04/15/2021 p.10] or generating a security profile that identifies both hostile and potentially hostile operations to protect the user against both previously unknown viruses & obfuscated code of “Finjan” [cited by MPEP 2106.05(a) I & raised at Remarks 04/15/2021 p10-p11 ¶1]
	Indeed, in this instant case, the argued refinement is still recited as part of abstract “Mathematical Relationships expressed in words, namely “refining” “the prediction model based on the calculated variance” [independent Claims 1, 10, 15] with further use in the equally abstract “Certain Methods of Organizing Human Activities” namely “the refined prediction model is utilized to generate suggestions for procurement of resources for the activities in the worksite” and “the refined prediction model is utilized to generate suggestions for procurement of resources in consideration of one or more of the time variation of: cost of resources, quality of resources, and availability of resources” [dependent Claims 5, 6, 14, 17, 18]. These remain abstract right from onset at prong one.
refining” by “processing module” and “storing the refined prediction model in BIM files in the database” represent mere forms of using tools [here “processing module” and “files in the database”] to apply the abstract exception. 
	For example MPEP 2106.05(f) cites “Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone)” and “TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit)” to state that use of a computer or other machinery in its ordinary capacity for economic or other tasks e.g., to receive, store, or transmit data [here “storing the refined prediction model in BIM files in the database”] does not integrate the abstract idea into a practical application.  Alternatively the argued refining could be viewed from perspective of being limited to a technological environment or field of use [MPEP 2106.05(f)] in a manner similar to “Flook 437 U.S. at 586, 198 USPQ at 196”, where the claim recited steps of calculating an updated value for an alarm limit (a numerical limit on a process variable such as temperature, pressure or flow rate) according to a mathematical formula [here variance] in a process comprising the catalytic chemical conversion of hydrocarbons did not save the claims from patent ineligibility.
	In conclusion, the claimed and yet to be claimed additional elements do not integrate the abstract idea into a practical application. 
Response to prior art Arguments
	Applicant’s prior art arguments have been fully considered but they are not persuasive or are moot in view of the new grounds of rejection. As a first issue, Examiner notes the preponderance use of language by Applicant that prior art does not reasonably2 teach the contested features. Yet Applicant tells little if any of how the Examiner’s mapping fail to disclose the contested features. This is why Examiner reminds Applicant that “more substantive arguments” are needed than “mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art" (ln re Lovin, 99 USPQ2d 1373 (Fed. Cir. 2011), No. 2010-1499, 652 F3d 134). Also, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).
Prior art argument 1
Remarks 04/15/2021 p.12 ¶2 argues Seo Sung-Mok Building Energy Management System (BEMS) has different functionality than “data collection unit” of the current claims. 
	Examiner fully considered Applicant’s argument but respectfully disagrees noting that the contested “data collection unit” simply “captur[es] object data, related to actual resources utilized for a selected activity in the worksite”. Said resources are merely exemplified but not explicitly defined by the Original Specification such as to exclude material information, lighting / power consumption information related to ventilation & air conditioning (HVAC) as taught by Seo Sung-Mok in at least ¶ [0008], ¶ [0035], ¶ [0048].    
    In the absence of such explicit definition by Applicant in the Original Specification, Examiner broadly interprets the term “resources”, as understood by one of ordinary skills in the art, to include among others: material information, lighting / power consumption information related to ventilation & air conditioning (HVAC) as taught by Seo Sung-Mok
and/or the other related resources such as walls, windows, doors, of Kulusjarvi ¶ [0064] 3rd sentence, employed by architect, mechanical engineer, electrical engineer, construction manager, civil engineer as per Kulusjarvi ¶ [0039].
    Seo Sung-Mok ¶ [0002] 1st sentence clearly discloses a Building Energy Management System (BEMS) relates to a system which collects such information of building energy management installations in real time to efficiently manage energy. 
    Seo Sung-Mok Fig.2 step 202& ¶ [0033] 3rd sentence provides other example of a BIM device acquires current building function information for the new building in step 202.
    Seo Sung-Mok ¶ [0027] teaches that the BIM database includes building function information & building specification information as BIM information, to be acquire at ¶ [0033] last sentence from the BIM database. Sung-Mok ¶ [0013] 1st sentence: noting the database includes history info, periodic info, and construction materials info of the building to extract information according to the kind of an existing building.
- Similarly -
    Kulusjarvi ¶ [0069] 2nd sentence: teaches remote BIM devices 20a, 20b, 20c can be personal computer, portable computer, server, router, network computer, wireless connected tablet or mobile device, a peer device or other common network node. In fact
    Kulusjarvi [0059] 3rd sentence BIM devices20 obtain BIM models from various sources 
data collection unit” of current claims. 
     Seo Sung-Mok / Kulusjarvi as a combination might suggest but does not explicitly recite that their collection system or device is located “at the worksite” as now amended.
     Pettersson et al, US 20170276485 A1 however in analogous art of worksite through BIM devices management teaches or at least suggests: 
	- “capturing object data, by a data collection unit at the worksite…” 
	(Pettersson Annotated Fig.1 below and ¶ [0052] 1st- 2nd sentence: Fig. 1 shows an embodiment of an example of the present invention at a building construction worksite location 4. Human worker 11 has portable networked electronic measuring device 1. 
	Pettersson ¶ [0007] 1st sentence: The info gathered by such devices is handled electronically in some Building Information Modeling system, referenced as BIM).

    PNG
    media_image2.png
    936
    724
    media_image2.png
    Greyscale

Pettersson Annotated Fig.1 from Original Fig.1 showing “data collection unit at the worksite”


Prior art argument 2
Remarks 04/15/2021 p.12 ¶3 - p.13 ¶1 argues that Seo Sung-Mok does not teach 
	- “identifying by a processing module of a server comprising one or more processors, one or more other activities similar to the selected activity based on a classification and categorization of BIM content from the BIM files”.

Seo Sung-Mok teaches:
 	- “identifying by a processing module”, “one or more other activities similar to the selected activity based on a classification and categorization of BIM content from the BIM files”	(Seo Sung-Mok ¶ [0027] 2nd sentence: controller 100 performs an operation for BIM according to an embodiment of the present invention which will be described below.
	Seo Sung-Mok ¶ [0034] 2nd sentence: when the existing building used to be a hospital but has currently been changed to a hotel, the BIM device acquires info on the hospital as past building function or activity and acquires info on the hotel as current building function or activity. ¶ [0047] Referring to Fig.4A, when building function or activity info has been acquired in step 400, the BIM device acquires BIM data according to the acquired building function or activity information in step 410 (a) of Fig.4A illustrating an example of BIM data when current building function info (hotel) and past building function info (hospital & dormitory) are acquired as a corresponding building is an existing building. 	Seo Sung-Mok discloses additional details at ¶ [0050] 1st sentence: When all BIM data for each piece of building function info has been acquired, the BIM device selects BIM data to be used and configures a suitable range [as example of classification and categorization of BIM content]  for a BIM operation factor related to selected BIM data. For example at ¶ [0059] range of BIM operation factor for BIM data of the hotel and hospital are similar overlap in Fig.5B).

Seo Sung-Mok does not explicitly recite: “server” as required by:
	- “identifying by a processing module of a server comprising one or more processors, one or more other activities similar to the selected activity based on a classification and categorization of BIM content from the BIM files”.

Kulusjarvi in analogous BIM resource management art teaches “server” as required by:
	- “identifying by a processing module of a server comprising one or more processors, one or more other activities similar to the selected activity based on a classification and categorization of BIM content from the BIM files	 (Kulusjarvi ¶ [0012] 4th- 5th sentences: The QQAB server can then processes the BIM model's issue density against other similar BIM models [as other examples of  at ¶ [0057]. Kulusjarvi ¶ [0072] 2nd sentence:  components of QQAB server 30 can comprise, one or more processors or processing units 203)

Prior art argument 3
Remarks 04/15/2021 p.13 ¶2 ≈ 1st-5th sentences further argues that Seo Sung-Mok calculating of variance values for HVAC information and comparing variance values between a hotel and a hospital is not reasonably equivalent to “a variance between the estimated required resources and the actual resources utilized for the selected activity”.
	Examiner fully considered Applicant’s argument but respectfully disagrees.
	Examiner has previously established that in the absence of an explicit definition the term “resources” is broadly interpreted to include material information, lighting / power consumption information related to ventilation & air conditioning (HVAC) as taught by 
Seo Sung-Mok at ¶ [0008], ¶ [0035], ¶ [0048]. In fact Seo Sung-Mok teaches at ¶ [0050] 1st sentence: that when all BIM data for each piece of building function info has been acquired, the BIM device selects BIM data to be used and configures a suitable range for a BIM operation factor related to selected BIM data. Specifically, based on such broad interpretation Seo Sung-Mok variance on HVAC electricity & power consumption does correspond to the claimed and argued variance between estimated and actual resources. 
	Seo Sung-Mok ¶ [0054] noting a first example when 5 BIM operation factors of HVAC, which are H1gen, H2gen, H3gen, H4gen, and H5gen, exist, a plurality of ranges may be configured using an average value and a variance value for each operation factor.
	Seo Sung-Mok ¶ [0058] 2nd sentence: A range (U ϵ [15:25]) (average μi =20, variance 3 σi =5) 510 of BIM operation factor for the hotel is not overlapped with a range (U ϵ [0:10])(average μi =5, variance 3 σi =5) 500 of BIM operation factor for the hospital
	Seo Sung-Mok ¶ [0059] Meanwhile, the range of the BIM operation factor for the BIM data of the hotel and hospital may be overlapped as shown in Fig.5B. In this event, the range is to be widened (i.e., Dk ϵ 15:25]) in comparison with a case in which only the Dk ϵ [15:25]) of the BIM operation factor for the hotel is reflected. When the range is to be widened, a derivable range of the optimal BIM operation factor value is widened, and an unmodified BIM operation factor value of an actual existing building may be more accurately detected through optimization.
	Seo Sung-Mok ¶ [0063] Fig.6 illustrates a simulation result of a case in which a general BIM operation factor range configuration scheme is used. Fig.6A illustrates an actual value and a predictive value of power consumption for the month of January, and it seems that an error [as yet another example of difference or variance] between the actual value and the predictive value is low so that optimization is performed well. However, if discussing an actual value and a predictive value of power consumption for the month of July shown in Fig.6B it is known that an error between the actual value and predictive value is large so that accuracy significantly falls. This may be considered as a problem which is generated because the range of the BIM operation factor is not properly applied so that the optimized BIM is not performed.
Prior art argument 4
Remarks 04/15/2021 p.13 ¶2 ≈ 6th sentence argues that 
	Seo Sung-Mok / Kulusjarvi does not teach:
	- “refining, by the processing module, the prediction model based on the calculated variance; and storing the refined prediction model in the BIM files in the database”
	Seo Sung-Mok does refine the prediction model range to reduce uncertainty and improve accuracy. Specifically see Seo Sung-Mok Figs. 5A-B & ¶ [0050] last sentence: a range is configured based on a history & rate of the building, so as to reduce uncertainty and thus improve accuracy. Specifically per ¶ [0058]: the range (U ϵ [15:25]) (average μi =20, variance 3 σi =5) 510 of BIM operation factor for the hotel is not overlapped with a range (Uϵ[0:10])(average μi =5, variance 3 σi=5) 500 of BIM operation factor for hospital.  Since all ranges (Dk ϵ [0:10], [15:25]) of the BIM operation factors for the current history and the past history, i.e., the hotel and the hospital have been reflected, a substantially optimal BIM operation factor value may be more accurately determined in comparison with existing method which does not reflect past history (i.e., conventionally, only the range (Dk ϵ [15:25]) of the BIM operation factor for the hotel is reflected. ¶ [0050] last sentence: the range is configured based on a history and a rate of the building, so as reduce the uncertainty and thus improve the accuracy. ¶ [0065] last sentence: when adaptive BIM operation factor range according to the embodiment of the present invention is reflected, accuracy of building modeling may increase. Similar model refining examples at are presented by Seo Sung-Mok at Figs. 6, 7 and associated text.  

    PNG
    media_image3.png
    546
    682
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1019
    700
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    1017
    723
    media_image5.png
    Greyscale

Seo Sung-Mok Figs. 5-7 in support of rejection arguments
	
	Kulusjarvi also discloses refining examples and storing refined model as follows:
	Kulusjarvi ¶ [0107] last 2 sentences: As shown in Fig.22, benchmark 400 can also divide the range of issue densities of the other BIM models into specific sections (e.g. quartiles) which can indicate if the issue density is of good quality 404, average quality 406, or bad quality 408. These ranges can be based upon determined the desires of the user and/or administrator, or standard statistic practices known in the art. Specifically
Kulusjarvi Fig. 8 & mid-¶ [0090], mid-¶ [0091] updates the BIM model which is then stored at ¶ [0082] last sentence, ¶ [0088] 1st sentence on the BIM device 20.
	Kulusjarvi ¶ [0095] 2nd-3rd sentences: relationship between BIM model data 210b and the tag data 210a can be stored in the database 218. In an aspect, the benchmarking application 206 can store the information in a relationship form as shown in Fig.15.
	Kulusjarvi ¶ [0097] 4th sentence: BIM model data 210b (including issue density and related units) and related tag data 210a can be stored in relational form in database 218.
	Accordingly there is a preponderance of evidence for the prior art teaching the contested features. 
---------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), ¶1, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 22 as newly added, recites newly added matter of “wherein the data collection unit provides an interface to a web server configured to perform credential validation and user authentication prior to uploading the object data to the database” (emphasis added).
Original Specification ¶ [0028] provides support for “credential validation”.
Original Specification does not appear to provide clear, deliberate and sufficient support to demonstrate that Applicant had possession for the newly added matter of: “wherein the data collection unit provides an interface to a web server configured to perform credential validation and user authentication prior to uploading the object data to the database”.
Clarification and/or correction is/are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) describe or set forth the abstract idea below except where strikethrough: 
  “…managing resources in a worksite, comprising”: (independent Claim 1) /
  “…managing resources in a worksite, comprising: (independent Claim 10) / 
  “…managing resources in a worksite…(independent Claim 15)
	/ “
           -“capture object data, /; 
         / “
	- “accessing,; 
 	/ “ /:	
	- “identifying, , other activitie(s) similar to the selected activity based on a classification and categorization of BIM content ”; 
	- “estimating,  a prediction model, required resources for the selected activity by extrapolating the historic data related to the consumed resources associated with the one or more other activities”; 
	- calculating, , a variance between the estimated required resources and actual resources utilized for the selected activity; 
	- “refining, ” 
	- “” 
(independent Claims 1, 10, 15)
	“wherein the object data is captured by feeding, ” / “
feed one or more parameters about the selected activity”
(dependent Claims 3, 12)
“the actual resources utilized for the selected activity into the BIM ”                                          (dependent Claims 4, 13)
         - “refined prediction model is utilized” (dependent Claim 5) / “ (dependent Claim 14) “to generate suggestions for procurement of resources for the activities in the worksite”           
(dependent Claims 5, 14, 17)
	- “wherein the BIM 
	- “wherein the refined prediction model is utilized to generate suggestions for procurement of resources in consideration of one or more of the time variation of: cost of resources, quality of resources, and availability of resources”
(dependent Claims 6, 18)
        -   “wherein the updated BIM 
(dependent Claims 7, 19)
	- “wherein an output based on the calculated variance is utilized to benchmark different BIM models available for the worksite” 
(dependent Claims 8, 20)
	- “wherein the one or more parameters comprises information about quality of resources utilized for the selected activity”, “and” 
	- “the captured object data is utilized to benchmark vendors associated with the selected activity based on the available information about the quality of resources utilized”                                           
(dependent Claim 9)

(dependent Claim 16)
	- “
(dependent Claim 21)
	- “”                          (dependent Claim 22)

	Said limitations still recite, describe or set forth multiple groupings of the abstract idea3, when tested per MPEP 2106.04(a) last ¶. Specifically, except where strikethroughs above, said limitations fall within the abstract grouping of “Certain Methods of Organizing Human Activities” including interactions of business relationships [here “managing resources in a worksite”, “capturing object data related to actual resources utilized for a selected activity in worksite”; “identifying”, “other activitie(s) similar to the selected activity” at independent Claims 1,10,15, “actual resources utilized for selected activity” at independent Claims 1, 10, 15 & dependent Claims 4, 13; “benchmark vendors associated with selected activity based on available information about quality of resources utilized” - dependent Claim 9], and other commercial interactions [here “manage schedule for delivery of resources for multiple activities in worksite” at dependent Claim 7] and fundamental economic practice & principles [here “generate suggestions for procurement of resources for activities in worksite” at dependent Claims 5, 14, “historic data about time variation of: cost of resources, quality of resources, availability of resources to generate suggestions for procurement of resources in consideration of time variation of: cost of resources, quality of resources, and availability of resources” at dependent Claim 6; “quality of resources utilized for selected activity”, at dependent Claim 9]. MPEP 2106.04(a)(2) II. Said “Certain Methods of Organizing Human Activities” are achieved Mathematical Relationships” expressed in words [“estimate using prediction model, required resources for selected activity by extrapolating historic data related to consumed resources associated with other activitie(s)”; “calculate variance between estimated required resources & actual resources utilized for selected activity”, “refine prediction model based on calculated variance” - independent Claims 1,10,15; “feed parameter(s) about selected activity”- dependent Claims 3, 12; “aggregate captured object data related to actual resources”- dependent Claims 4,13]. MPEP 2106.04(a)(2) I.  
---------------------------------------------------------------------------------------------------------------------	
	This judicial exception is not integrated into a practical application4 because 
the additional computer-based elements of as initially strikethrough above, are merely used to apply the abstract idea. see MPEP2106.04(d) citing MPEP 2106.05(f). The fact that independent Claim 15 require a “processor” for “managing resources in a worksite”,
and that Claims 1, 10-14 similarly require “processing module” of “a server” to apply abstract business method and algorithm as identified above does not integrate said abstract exception into a practical application5. Similarly, under broadest reasonable interpretation, the recitations of “accessing/access, over computer network, database comprising Building Information Modelling (BIM) files for the worksite” at independent Claims 1, 15, and similar recitation of “central server comprising: database accessible over computer network & comprising Building Information Modelling (BIM) files for the worksite” at independent Claim 10, represent mere invocation of computers as tools to perform economic [here “procurement”, “vendor benchmarking”, “cost” and “delivery” “of resources” etc.] or other tasks [identified above] to receive [here through “data collection unit” to “capture” also “access, over computer network, a database”, “feed, using data collection unit connected to computer network, parameter(s)”], store [here “server with database to comprise”, “store the refined prediction model in the BIM files in the database”], or transmit data [here “output”]6 and to monitor audit log data executed [here “identify, from BIM files, other activitie(s) similar to selected activity”] on a general-purpose processing module configured to”]7. MPEP 2106.05(f)(2). 
	Even if actually claimed, an improvement to the quality and organization of information added to a database, would not integrate the abstract idea into a practical application8 as stated at MPEP 2106.05(a).
	Alternatively, the additional computer-based elements [strikethrough above] could also be viewed to merely link the abstract idea [identified above] to a field of use or technological environment. For example limiting the combination of collecting, analyzing and outputting information [above] as well as specifying that abstract monitoring audit log data relates to transactions or activities [here “Building Information Modelling (BIM) files”] executed in a computer environment [identified above as “central server comprising: database accessible over computer network”, “processing module”] represents such narrowing that does not integrate abstract idea into practical application. MPEP2106.04(d) citing MPEP2106.05(h). 
	As per the newly added “wherein the data collection unit comprises a portable computing device configured to…tag the location information to the object data” at dependent Claim 21 represents forms of narrowing the abstract idea to a field of use of technological environment [MPEP 2106.05(h)9] or extra-solution activities [MPEP 2106.05(g)10]. The same can be said about the “portable computing device configured to
determine location information of the worksite” at dependent Claim 21 
	Similarly, newly added “wherein the data collection unit provides an interface to a web server configured to perform credential validation and user authentication prior to uploading the object data to the database”- dependent Claim 22 represents extra solution-activities [MPEP 2106.05(g)] to abstract idea in a manner similar to obtaining information about transactions using Internet to verify transactions11 and/or a tool that applies [MPEP 2106.05(f)] the already identified abstract idea in a manner similar to remotely accessing user-specific information through mobile interface & pointers to retrieve the information12 13.
Equally important, the apply it inquiry of MPEP 2106.05(f), states that because this consideration often overlaps with well-understood, routine, conventional consideration [MPEP 2106.05(d)], evaluation of those other considerations may assist examiners in making a determination of whether an element (or combination of elements) is more than mere instructions to apply an exception). MPEP 2106.05(g) similarly state that the well-understood, routine, conventional consideration [MPEP § 2106.05(d)] and the field of use and technological environment consideration [MPEP § 2106.05(h)] may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Examiner abides by such guidance and will next proceeds to MPEP 2106.05(d) to more granularly investigate the capabilities of the additional, computer-based elements (including Claims 21, 22) at Step 2B of the analysis.
---------------------------------------------------------------------------------------------------------------------	
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception14 because as shown above, the additional computer-based elements merely apply the already recited abstract idea, [MPEP 2106.05(f)], and/or limit the abstract idea to a field of use or technological environment [MPEP 2106.05(h)]. For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f) and/or (h) as sufficient option for evidence. Also, assuming arguendo that, in addition to MPEP 2106.05(f) and/or (h), additional evidence would further be required at Step 2B, such as if further required by reliance on MPEP 2106.05(g), to demonstrate that the above combination of additional elements are well-understood routine, conventional, Examiner would further point MPEP 2106.05(d): 
        	* MPEP 2106.05(d) II finding that receiving or transmitting data over a network as well as storing and retrieving information in memory15 and electronic recordkeeping16  [akin here to “central server comprising: database accessible over computer network & comprising Building Information Modelling (BIM) files for the worksite” at independent Claim 10 and “access, over computer network, database comprising Building Information Modelling (BIM) files” at independent Claims 1,15] as well as functionalities of a web browser’s back and forward button functionality [akin here to interface to a “web server” at dependent Claim 22] as well-understood, routine or conventional.
	Moreover, pertinent to current claim 22 is the USPTO 35 U.S.C. 101 Examination Guidance and Training Materials, C. Information about Judicial Decisions. 1, Subject Matter Eligibility Court Decisions” corroborates such findings by citing “Prism Techs. v. T-Mobile 696 Fed. Appx. 1014 (Fed Cir. 2017)” as another ineligible case of managing access to protected computer resources with emphasis on the ineligible Claim 1 of Patent 8127345. Specifically in Prism Techs supra the Federal Circuit reaffirmed T-Mobile which correctly observed, the asserted claims are directed to an abstract process that includes:
	 (1) receiving identity data from a device with a request for access to resources; 
	 (2) confirming the authenticity of the identity data associated with that device;
	 (3) determining whether the device identified is authorized to access the resources requested; and 
	 (4) if authorized, permitting access to the requested resources. 
	Here, newly added claim 22 analogously recites “the data collection unit provides an interface to a web server configured to perform credential validation and user authentication prior to uploading the object data to the database” to a technological level of detail much more general or generic than “Prism Techs”. Thus Examiner reasons that a similar rationale of patent ineligibility should at least apply here as in “Prism Techs”.

	* MPEP 2106.05(d) I (2) is alternatively relied upon by Examiner, as needed, to point evidence at the Applicant’s Original Disclosure. Specifically, Examiner points to
	- Original Spec. ¶ [0015] 2nd sentence: “It will be apparent, however, to one skilled in the art that the present disclosure can be practiced without these specific details”.
	- Original Spec. ¶ [0017] “The present disclosure implements a computer program which embodies the functions described herein and illustrated in the appended flow charts. The processes and operations performed by the computer include the manipulation of signals by a processing unit or remote server and the maintenance of these signals within data structures resident in one or more of the local or remote memory storage devices. Such data structures impose a physical organization upon the collection of data stored within a memory storage device and represent specific electrical or magnetic elements. These symbolic representations are the means used by those skilled in the art of computer programming and computer construction to most effectively convey teachings and discoveries to others skilled in the art”. 
	- Original Spec. ¶ [0018] “Embodiments of the present disclosure relates to a computer code stored on a media for performing various computer-implemented operations. The media and computer code may be those specially designed and constructed for the purposes of the present disclosure, or they may be of the kind well known and available to those having skill in the computer software arts. Examples of computer-readable media include, but are not limited to: magnetic media such as hard disks, floppy disks, and magnetic tape; optical media such as CD-ROMs, DVDs and holographic devices; magneto-optical media; and hardware devices that are specially configured to store and execute program code, such as application-specific integrated circuits ("ASICs"), programmable logic devices ("PLDs") and ROM and RAM devices. Examples of computer code include machine code, such as produced by a compiler, and files containing higher-level code that are executed by a computer using an interpreter. For example, an embodiment of the invention may be implemented using a general programming language, JAVA®, C++, or anotherWO 2019/021300 PCT/IN2018/050311 object-oriented or non-object-oriented programming language and development tools. Another embodiment of the invention may be implemented in hardwired circuitry in place of, or in combination with, machine-executable software instructions”. 
	- Original Spec. ¶ [0019] 2nd sentence: “a skilled programmer would be able to write such a computer program to implement the disclosed invention without difficulty based on the flow charts and associated description in the application text”
	- Original Spec. ¶ [0022] 1st -2nd sentences: “In accordance with an embodiment, the system 100 is based on Building Information Modelling (BIM), which is also sometimes referred to as "building information model." BIM is generally used in large construction projects and generally provides a three-dimensional (3D) design of the structures at the worksite 10”.
	- Original Spec. ¶ [0025] last sentence: “It may be contemplated by a person skilled in the art that the techniques described above are based on machine learning and artificial intelligence techniques which” [even if claimed] are well known in the art”;
nd sentence disclosing the “central server” as commercially available “web servers: ApacheTM, Node.js”.
	- Original Spec. mid-¶ [0029] reciting at a high level of generality commercially available solutions: “In one example, the data collection unit 130 may use one or a combination of Global Positioning System (GPS), Global Navigation Satellite System (GLONASS), Galileo system, Indian Regional Navigation Satellite System (IRNSS), Beidou system, triangulation or trilateration of cellular or Wi-Fi networks, and other similar methods for determining location information”. 
	MPEP 2106.05(d) also cites “TLI Communications” to corroborate that transmitting data over a network [here “use positioning system to determine location info of worksite” at dependent Claim 21] represent well‐understood, routine, and conventional functions.     
        Also the conventional capabilities of GPS-es [here “positioning system” at dependent Claim 21] also recognized by Federal Circuit in “Sirf Technology Inc. v. International Trade Commission U.S. Court of Appeals, Federal Circuit, No. 2009-1262, Decided April 12, 2010, 601 F3d 1319, 94 USPQ2d 1607” p.1609, Background Section ¶1 - ¶2.
	MPEP 2106.05(d)(2) also allows the Examiner to rely on additional publications as evidence for the conventionality of the additional elements [here “positioning system”].

	* US 20120078611 A1 reciting at ¶ [0070] last sentence: “For example, the context monitor 120 may determine location information associated with the user, (e.g., using conventional location determination techniques, e.g., based on an IP address of the user, or based on GPS data obtained with respect to the user).  Other types of context useful in completing the desired command also may be collected, as would be apparent”. 

	* US 20140171116 A1 entitled Location-aware mobile application management reciting at ¶ [0001] 4th sentence: “Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol (IP) geo-location, or some combination thereof”.
	* US 20190028484 A1 reciting at ¶ [0004] 2nd sentence: “Location information is 
conventionally obtained from GPS coordinates or from Internet IP address”.
	
	* US 20150215735 A1 entitled “Identifying mobile device location and corresponding support center locations to provide support services over a network” reciting at ¶ [0002] 1st-2nd sentences: “Conventionally, a mobile device may be tracked via its IP address, base station service center, GPS coordinates, etc. The user operating the device may, in turn, receive information related to the device's current location”.
	
	* US 20150019338 A1 reciting at ¶ [0004] 4th sentence: “Location information of mobile devices is conventionally captured directly from the device, for example, from the GPS tracking applications that user the mobile device's connections to cellular towers, GPS satellite tracking sites, or reverse internet protocol (IP) address look-up services”.
		
	* US 20200082442 A1 reciting at ¶ [0004] 4th sentence: “Location information of mobile devices is conventionally captured directly from the device, for example, from the GPS tracking applications the mobile device's managed connections to cellular towers, GPS satellite tracking sites, or reverse internet protocol (IP) address look-up services”.  
	
	* US 20170195339 A1 reciting at ¶ [0042] 1st sentence “Conventional systems used to determine a user's location, such as IP-based location lookups, or the self-reported GPS location of a mobile device”
	
	* US 20140094187 A1 reciting at ¶ [0001] 4th sentence “Conventionally, location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof”.
	
	* US 8856115 B1 entitled Framework for suggesting search terms reciting at column 3 lines 3-35: “For example, the location identification engine may use conventional techniques to determine a location from the IP address or GPS coordinates”. 

	* US 20140187272 A1 reciting at ¶ [0001] 3rd sentence: Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof.

	* US 20160180476 A1 entitled System and method for discovering restaurants, ordering food and reserving tables reciting at mid-¶ [0084] “The processor 34 may use any conventional device(s) and/or technique(s) for determining the GRU, examples of which include, but are not limited to, processing the user's internet protocol (IP) address to determine the city and state in which the user's computing device is located, processing GPS information captured by a GPS unit on-board the user's computing device, and the like”.

	* US 20150234868 A1 entitled “Creating and Using Access Zones for Delivering Content” Reciting at ¶ [0003] 1st sentence “Conventional methods for obtaining relevant content from the Internet typically involves typing in search terms in a search engine provided on a website, optionally providing the location of the user via the user's IP address or GPS location, and retrieving a list of search results matching the search terms and optionally matching the location of the user”.

	* US 20090204597 A1 entitled System and method for preferred services in nomadic environments reciting at ¶ [0053] 2nd sentence: conventional location detection devices such as global positioning systems (GPS) for, e.g., wireless devices, latitude and longitude for mobile telephones, and/or IP address geo-location, amongst other conventional location detection devices.

		* US 20140180576 A1 reciting at ¶ [0001] 2nd sentence: “That is, the mobile device is capable of determining its location in the real world.  Conventionally, location determination is typically accomplished by using Global Positioning Systems (GPS), some form of telemetry based upon multiple radio signals (e.g., cellular), internet protocol (IP) geo-location, or some combination thereof”.

	* US 20140171117 A1 reciting at ¶ [0001] 3rd sentence: “Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof”. 

	* US 20100083142 A1 reciting at ¶ [0035] 4th sentence: “The physical location can be determined using conventional GPS or IP address locating techniques”.

	* US 20090195447 A1 reciting at ¶ [0007] 1st sentence: “In conventional A-GPS systems, mobile devices, such as mobile telephones, communicate with networked location information servers pursuant to established communications and Internet protocols collectively referred to as the Internet protocol suite (also referred to as TCP/IP)”.
	
	* US 9552430 B1 entitled Identifying resource locations reciting at column 6 lines 9-13: “The expression location may be an actual location identified using conventional means, for example an IP Address, GPS coordinates, or a location provided by a cellular provider”.
	
	* US 20080288523 A1 entitled Event-based digital content record organization reciting at ¶ [0043] last sentence the following combination: “Such metadata may be developed or associated with the digital content records using any technique known in the art, such as time stamping a time-date of creation for the time-date of capture metadata, GPS-provided location information for the location of capture metadata, network device MAC address, IP address, or other network address information for the communicatively connected or capable-of-being-communicatively-connected network device that may provide network access to the capture device, manual input or biometric acquisition of information identifying an acquirer of a digital content record for the acquirer metadata, or conventional voice or subject recognition processing techniques for the subject metadata”.
- In Conclusion -
	Claims 1, 3-10, 12-22 although directed to statutory categories (“methods” or processes, “system” or machine) they still recite, or at least set forth or describe the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are not patent eligible. 







Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 8, 10, 12, 15, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over: * Seo Sung-Mok et al, US 20170123386 A1 hereinafter Seo Sung-Mok in view of
        * Kulusjarvi et al, US 20140164072 A1 hereinafter Kulusjarvi, and in further view of
        * Pettersson et al, US 20170276485 A1 hereinafter Pettersson.

Claims 1, 10, 15 Seo Sung-Mok teaches or suggests: 
	“A method for managing resources in a worksite, comprising”: /
	“A system for managing resources in a worksite, comprising: / 
	“A computer-implemented method for managing resources in a worksite, the computer- implemented method performed by one or more processors configured by executing a code that cause the one or more processors to”	(Seo Sung-Mok ¶ [0013] the present invention classify buildings according to functions and utilize database including construction materials information, history information, periodic information of a building to practically extract information according to a kind of existing building. ¶ [0027] Referring to Fig.1, the BIM device includes controller 100, memory 110, and user interface 130. The controller 100 performs an operation for BIM according to an embodiment of the present invention which will be described below, and the memory 110 stores various information required for the operation of the BIM device and input information. ¶ [0028] memory 110 include a BIM database (DB) 120, and the BIM DB 120 may include building function information and building specification information as BIM info. ¶ [0037] 3rd - 5th sentences: In optimization processor, the BIM device extracts predetermined value one by one in a range of each BIM operation factor and then generates predetermined number :

	      / “a data collection unit connected to a computer network and configured to” /
	- “capturing object data, by a data collection unit  related to actual resources utilized for a selected activity in the worksite” (Seo Sung-Mok ¶ [0002] 1st sentence clearly discloses a Building Energy Management System (BEMS) relates to a system which collects such information of building energy management installations in real time to efficiently manage energy. Seo Sung-Mok Fig.2 step 202 & ¶ [0033] 3rd sentence: the BIM device acquires current building function information for the new building in step 202. Seo Sung-Mok ¶ [0008] noting detection of building information management BIM data exemplified at ¶ [0035], [0048] as material information, lighting / power consumption info, ventilation & air conditioning (HVAC) info, light info. For example ¶ [0048]: as shown in (b) of Fig.4A each BIM data include BIM operation factors. For example, HVAC include H1gen, H2gen, H3gen indicating BIM operation factor such as heating info, ventilation info, and air-conditioning info. ¶ [0062] & Fig. 6 and ¶ [0064] & Fig.7 noting such information is actual information. Indeed per Seo Sung-Mok ¶ [0002] Building Energy Management System (BEMS) collects and analyzes various information of building energy management installations in real time to efficiently manage energy); 

         / “a {device} comprising: a database accessible over the computer network” / (Seo Sung-Mok ¶ [0027] Referring to Fig.1, the BIM device includes a controller 100, a memory 110, and a user interface 130. The controller 100 performs an operation for BIM according to an embodiment of the present invention which will be described below, and the memory 110 stores various information required for the operation of the BIM device and input information. Seo Sung-Mok ¶ [0028]: Specifically the memory 110 may include a BIM database (DB) 120, and the BIM DB 120 may include building function information and building specification information as BIM information)
	
accessing, connected to the data collection unit, a database comprising Building Information Modelling (BIM) files for the worksite, the BIM files comprising historic data about consumed resources for multiple activities in the worksite” (Seo Sung-Mok Fig.1 elements 130<->100<->110<->120 and ¶ [0027] BIM database includes building function info & building specification info as BIM information, to be acquire at ¶ [0033] last sentence from the BIM database. Sung-Mok ¶ [0013] 1st sentence: noting the database includes history info, periodic info, and construction materials info of building to extract info according to the kind of an existing building); 

 	/ “a processing module configured to” /:	
	- “identifying, by a processing module , one or more other activities similar to the selected activity based on a classification and categorization of BIM content from the BIM files” 
	(Seo Sung-Mok ¶ [0034] 2nd sentence: when the existing building used to be a hospital but has currently been changed to a hotel, the BIM device acquires info on the hospital as past building function or activity and acquires info on the hotel as current building function or activity. ¶ [0047] Referring to Fig.4A, when building function or activity info has been acquired in step 400, the BIM device acquires BIM data according to the acquired building function or activity information in step 410 (a) of Fig.4A illustrating an example of BIM data when current building function info (hotel) and past building function info (hospital & dormitory) are acquired as a corresponding building is an existing building. ¶ [0050] 1st sentence: When all BIM data for each piece of building function info has been acquired, the BIM device selects BIM data to be used and configures a suitable range for a BIM operation factor related to selected BIM data. For example at ¶ [0059] range of BIM operation factor for BIM data of the hotel and hospital are similar overlap in Fig.5B); 
	
	- “estimating, by the processing module executing a prediction model, required resources for the selected activity by extrapolating the historic data related to the consumed resources associated with the one or more other activities” 
	(Seo Sung-Mok ¶ [0037] 3rd-5th sentences: BIM device extracts predetermined value one by one in a range of each BIM operation factor then generates predetermined number of BIM operation factor sets. Next BIM device calculates power consumption nd - 3rd sentences: BIM operation factor set where the error is minimized relates to a modeling input factor for the building and may predict energy consumption based on a future climate. In an algorithm development step, an algorithm selection or an operation factor value selection may be performed through a process of identifying whether an energy consumption prediction error, which is obtained through modeling, corresponds to a satisfied error range. ¶ [0013] 2nd sentence: the present invention may minimize an error using the extracted information in a range (domain) of each input factor. For additional algorithmic details see ¶ [0058] 3rd sentence, ¶ [0062]-¶ [0065]); 
	
	- “calculating, by the processing module, a variance between the estimated required resources and the actual resources utilized for the selected activity”
	(Seo Sung-Mok teaches several examples as follows: 
	Seo Sung-Mok ¶ [0054] noting a first example when 5 BIM operation factors of HVAC, which are H1gen, H2gen, H3gen, H4gen, and H5gen, exist, a plurality of ranges may be configured using an average value and a variance value for each operation factor.
	Seo Sung-Mok ¶ [0058] 2nd sentence: A range (U ϵ [15:25]) (average μi =20, variance 3 σi =5) 510 of BIM operation factor for the hotel is not overlapped with a range (U ϵ [0:10])(average μi =5, variance 3 σi =5) 500 of the BIM operation factor for the hospital
	Seo Sung-Mok ¶ [0059] Meanwhile, the range of the BIM operation factor for the BIM data of the hotel and hospital may be overlapped as shown in Fig.5B. In this event, the range is to be widened (i.e., Dk ϵ 15:25]) in comparison with a case in which only the range (Dk ϵ [15:25]) of the BIM operation factor for the hotel is reflected. When the range is to be widened, a derivable range of the optimal BIM operation factor value is widened, and an unmodified BIM operation factor value of an actual existing building may be more accurately detected through optimization.
	Seo Sung-Mok ¶ [0063] Fig.6 illustrates a simulation result of a case in which a general BIM operation factor range configuration scheme is used. Fig.6A illustrates an actual value and a predictive value of power consumption for the month of January, and ; 
	
	- “refining, by the processing module, the prediction model based on the calculated variance” (Seo Sung-Mok teaches several examples as follows: 
	Seo Sung-Mok Figs. 5A-B & ¶ [0050] last sentence: a range is configured based on a history & rate of the building, so as to reduce uncertainty and thus improve accuracy. Specifically per ¶ [0058]: the range (U ϵ [15:25]) (average μi =20, variance 3 σi =5) 510 of BIM operation factor for the hotel is not overlapped with a range (Uϵ[0:10])(average μi =5, variance 3 σi=5) 500 of BIM operation factor for hospital.  Since all ranges (Dk ϵ [0:10], [15:25]) of the BIM operation factors for the current history and the past history, i.e., the hotel and the hospital have been reflected, a substantially optimal BIM operation factor value may be more accurately determined in comparison with existing method which does not reflect past history (i.e., conventionally, only the range (Dk ϵ [15:25]) of the BIM operation factor for the hotel is reflected. ¶ [0050] last sentence: the range is configured based on a history and a rate of the building, so as to reduce the uncertainty and thus improve the accuracy. Figs. 5A-B below and ¶ [0058] 2nd sentence: A range (U ϵ [15:25]) (average μi =20, variance 3 σi =5) 510 of BIM operation factor for the hotel is not overlapped with a range (U ϵ [0:10])(average μi =5, variance 3 σi =5) 500 of the BIM operation factor for the hospital. For similar examples see Figs.6, 7 below. Also ¶ [0065] last sentence: when an adaptive BIM operation factor range according to the embodiment of the present invention is reflected, accuracy of building modeling may increase. ¶ [0085] 2nd - 3rd sentences: Further, in the embodiment of the present invention, climate based energy consumption prediction, abnormal state monitoring, and building modeling which can effectively manage building energy are possible, these reflect a new/existing building characteristic, a periodic characteristic, and a history of a past building, and an optimized solution is detected based on the distribution range optimization scheme so that a more 
	- “storing”
	(Seo Sung-Mok ¶ [0027] 2nd sentence: memory 110 stores various information required for the operation of the BIM device and input information).


    PNG
    media_image3.png
    546
    682
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1019
    700
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    1017
    723
    media_image5.png
    Greyscale

Seo Sung-Mok Figs. 5-7 in support of rejection arguments
Seo Sung-Mok as mapped above still teaches or suggests:
/“a {device} comprising: a database accessible over the computer network”/
	- “accessing, 
	- “storing” {various information} “in the BIM files in the database”
Seo Sung-Mok does not explicitly recite “server” & “computer network” in:
       / “a central server comprising: a database accessible over the computer network” /
    - “accessing, over a computer network connected to the data collection unit, a database comprising Building Information Modelling (BIM) files for the worksite, the BIM files comprising historic data about consumed resources for multiple activities in the worksite” 
Seo Sung-Mok does not explicitly recite also does not explicitly recite: 
   - “storing the refined prediction model in the BIM files in the database” as claimed. 
Kulusjarvi however is found by Examiner as analogous art because it discloses at ¶ [0002] quality checking and benchmarking of modeled resources using building information modeling - BIM further stored at ¶ [0066] together with quality data or as separate files,
and benchmarked against similar BIM models at ¶ [0012] 4th - 5th sentences. 
Kulusjarvi in such analogous art of BIM resource management teaches or suggests:        / “a central server comprising: a database accessible over the computer network” /
       - “accessing, over a computer network connected to the data collection unit, a database comprising Building Information Modelling (BIM) files for the worksite, the BIM files comprising historic data about consumed resources for multiple activities in the worksite” (Kulusjarvi ¶ [0069] As illustrated in Fig.3, BIM devices 20 operate in a networked environment using logical connections 122 to the QQAB Server 30 and one or more remote BIM devices 20a,b,c.  By way of example, the remote BIM devices 20a, 20b, 20c can be a personal computer, portable computer, a server, a router, a network computer, a wireless connected tablet or mobile device, a peer device or other common network node, and so on.  The remote BIM devices 20a, 20b, 20c can be comprised of the same components discussed above.  Logical connections between the BIM devices 20, 20a,b,c and the QQAB server 30 be made via a local area network (LAN) and a general wide area network (WAN), including, but not limited to, the Internet 122.  Such 
	- “storing the refined prediction model in the BIM files in the database”
	(Kulusjarvi teaches several examples as follows:
	 Kulusjarvi ¶ [0088] once issue density has been generated, it is stored with quality data 109b on BIM device 20. The issue density as detailed by ¶ [0086] 2nd-4th sentences
is refined based on the systematic geometrical methods used by BIM model application 106, and accessed by/provided to QQAB server 30 for benchmarking means. QQAB system 10 has now generated a measuring means (i.e. issue density) that the user can utilize to compare quality of the BIM model to other BIM models, as later detailed.
	Kulusjarvi Fig. 8 & mid-¶ [0090], mid-¶ [0091] updates or refines the BIM model, including updating its ranges i.e. issue density at ¶ [0107] last two sentences, to store it at ¶ [0082] last sentence, ¶ [0088] 1st sentence on the BIM device 20.
	Kulusjarvi ¶ [0093] 4th sentence: BIM model data 210b can be stored in the database 218. A BIM model identifier (MODEL_ID) can be generated and saved with the BIM model data 210 for selected model, as shown in Figs.15-16, 18. The BIM model date 210b includes the measurable means, discussed in detail below.
	Kulusjarvi ¶ [0095] 2nd - 3rd sentences: The relationship between BIM model data 210b and tag data 210a can be stored in database 218. In an aspect, the benchmarking application 206 can store the information in a relationship form as shown in Fig.15.
	Kulusjarvi ¶ [0097] 4th sentence: BIM model data 210b including issue density and related units & related tag data 210a can be stored in a relational form in database 218).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Seo Sung-Mok’s “methods” / “system” to include Kulusjarvi’s teachings above to provide customization in data retrieval and storage by allowing the databases to be centralized or distributed across multiple systems (Kulusjarvi ¶ [0066] last sentence & MPEP 2143 C, D and/or G) through conventional arrangements of networks (Kulusjarvi ¶ [0069] last sentence & MPEP 2143 C, D and/or G). On the processing side, Kulusjarvi would further better understand the level of problems in the st sentence, ¶ [0054] 2nd sentence, ¶ [0108] & MPEP 2143 G).
Alternatively, the claimed invention can also be viewed as a mere combination of old structural & functional elements in similar BIM resource management field of endeavor and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Seo Sung-Mok’s in view of Kulusjarvi above, the results of the combination would fit as pieces of a puzzle in a predictable manner. For example Kulusjarvi confirms at ¶ [0069] last sentence that such networking environments are conventional and commonplace in offices, enterprise-wide computer networks, intranets, cellular networks and the Internet 122 (MPEP 2143 A).
Seo Sung-Mok / Kulusjarvi as a combination might suggest but does not explicitly recite that their collection system or device is located “at the worksite” as now amended. Yet,
Pettersson in analogous worksite management through BIM devices teaches or suggests: 
	- “capturing object data, by a data collection unit at the worksite…”  (Pettersson Annotated Fig.1 below & ¶ [0052] 1st- 2nd sentence: Fig.1 shows an example at a building construction worksite location 4. Human worker 11 has portable networked electronic measuring device 1. ¶ [0007] 1st sentence: The info gathered by such devices is handled electronically in some Building Information Modeling system, referenced as BIM).

    PNG
    media_image2.png
    936
    724
    media_image2.png
    Greyscale

Pettersson Annotated Fig.1 from Original Fig.1 showing “data collection unit at the worksite”
Seo Sung-Mok / Kulusjarvi “methods” / “system” to further include “data collection unit at the worksite” in further view of Pettersson to provide a more accurate and consistent spatial referencing, independent of the exact location where the device is set up at the worksite (Pettersson ¶ [0011] last two sentences MPEP 2143 G). For example Pettersson would solve the inefficiency problem in capturing of large amount of data at a construction site (Pettersson ¶ [0008] 2nd sentence & MPEP 2143 G) even in environments with limited capabilities (Pettersson ¶ [0009]-¶ [0010] & MPEP 2143 G). The predictability of such modification is further corroborated by broad level of skill of one of ordinary skills in the art as articulated by Pettersson at ¶ [0094]. 
Alternatively, the claimed invention can be viewed as mere combination of old elements in similar worksite management through BIM devices field of endeavor. In such combination each element would have merely performed same gathering, obtaining or collection function as it did separately. Thus one of ordinary skill in the art would have recognized that, given existing technical ability to combine elements as evidenced by Seo Sung-Mok / Kulusjarvi in view of Pettersson, the results of combination would have fitted together, like pieces of a puzzle in complementary & predictable manner (MPEP 2143 A).

Claims 3, 12
Seo Sung-Mok / Kulusjarvi / Pettersson teaches all the limitations above. 
Seo Sung-Mok further teaches or suggests: “wherein the object data is captured by feeding, using the data collection unit ” (Claim 3) / “wherein the data collection unit provides an interface to allow a user at the worksite to feed one or more parameters about the selected activity” (Claim 12) (Seo Sung-Mok ¶ [0050] 1st sentence: When all BIM data for each piece of building function information has been acquired, the BIM device selects BIM data to be used and configures a suitable range [for parameters] for a BIM operation factor related to selected BIM data. For example Seo Sung-Mok ¶ [0059] noting the range [for parameters] of BIM operation factor for BIM data of the hotel & hospital overlap in Fig.5B. Seo Sung-Mok ¶ [0051] Fig. 4B illustrates a process of configuring multiple ranges (domains) for a BIM parameter according to an embodiment of the present invention. Seo 
Seo Sung-Mok does not explicitly recite:
	- “…data collection unit connected to the computer network” as claimed. 

Kulusjarvi in such analogous art of resource management for teaches or suggests:
	- “…data collection unit connected to the computer network”
	      (Kulusjarvi ¶ [0067] the user can enter commands and information into the BIM device 20 via an input device. Kulusjarvi ¶ [0069] As illustrated in Fig.3, BIM devices 20 operate in a networked environment using logical connections 122 to QQAB Server 30 and remote BIM device(s) 20a,b,c. By way of example, remote BIM devices 20a,20b, 20c can be a personal computer, portable computer, a server, a router, a network computer, a wireless connected tablet or mobile device, a peer device or other common network node, and so on. The remote BIM devices 20a, 20b, 20c can be comprised of the same components discussed above.  Logical connections between the BIM devices 20, 20a,b,c and the QQAB server 30 be made via local area network (LAN) and general wide area network (WAN), including, but not limited to, Internet 122.  Such network connections can be through network adapter 110 implemented in both wired and wireless environments.  Such networking environments are conventional and commonplace in offices, enterprise-wide computer networks, intranets, cellular networks and the Internet 122).
   Rationales to modify/combine Seo Sung-Mok / Kulusjarvi are above & reincorporated.

Pettersson also teaches or suggests:
	- “…data collection unit connected to the computer network”
 	(Pettersson Annotated Fig.1, elements 1, 15 and ¶ [0052] 1st- 2nd sentence: Fig. 1 shows an example of present invention at a building construction worksite location 4. Human worker 11 has portable networked electronic measuring device 1  that is built to establish online communication link to one or more databases DB, e.g. to one or more BIM server units 15. These server units 15 are storing a general construction database DB, comprising structured datasets of virtual object entities, which are representing the planned or already established physical construction components at the worksite).
	Rationales to modify/combine Seo Sung-Mok / Kulusjarvi /Pettersson are above. 
Claims 8, 20  
Seo Sung-Mok / Kulusjarvi /Pettersson teaches all the limitations above. 
Seo Sung-Mok further teaches or suggests:  
	- “wherein an output based on the calculated variance is utilized to benchmark different BIM models available for the worksite” 
	(Seo Sung-Mok Fig.4A, BIM 400 vs 410, Fig.4B 410vs 420 vs 430, Fig. 5A vs Fig. 5B, Fig.6A vs Fig. 6B, Fig. 7A vs Fig. 7B, also Fig.9 y1,t vs y2,t vs y3,t noting several examples of outputs generated based on calculated variance or difference)

Kulusjarvi also teaches or suggests:
	- “wherein an output based on the calculated variance is utilized to benchmark different BIM models available for the worksite” 
         (Kulusjarvi presents numerous examples as follows: 
          Kulusjarvi ¶ [0070] 1st-3rd sentences: Figs. 2-5, QQAB system 10 utilize a QQAB server 30 to evaluate the quality of BIM models against other comparable BIM models.  In an aspect, the QQAB sever 30 obtains BIM models and related quality information from BIM devices 20, comprises a centralized database 218 of such BIM model data 210b and comparison (tag) data 210a, and provides means for stakeholders/users of the BIM devices 20 to compare respective BIM models against one another.
	Kulusjarvi ¶ [0088] 3rd sentence: The QQAB system 10 has now generated a measuring means (i.e., the issue density) that the user can utilize to compare quality of the BIM model to other BIM models, as discussed in more detail below. 
	Kulusjarvi ¶ [0098] last sentence: benchmarking step (2200) includes selecting the BIM model for benchmarking (step 2210), selecting the BIM models for comparison (step 2220), and then determining the benchmark (step 2230), as illustrated in Fig. 19.
	Kulusjarvi ¶ [0099] 3rd - 4th sentences: Once the BIM model has been selected, the benchmark manager module 280 can then select other BIM models for comparison (step 2220).  In order for this benchmark to make sense, it is important that the BIM model is compared to other similar BIM models.  In an aspect, one way to select the comparable BIM models is to find BIM models that share tags with the selected BIM model. 
st-3rd sentences: Once comparable BIM models have been selected (2220), the benchmark manager module 280 then provide benchmark 400 (2230), as illustrated in Fig.22. In order for benchmark 400 to be effective it must be able to show how the selected BIM model 402 stands in relation to comparable BIM models.  In an aspect, the benchmark 400 utilizes the measurable means of the selected BIM model and the comparable BIM models.
	Kulusjarvi Mid-¶ [0107]: in Fig.22, the issue density of the selected BIM model 402 (MODEL_ID 00XF45T9) is highlighted to depict where it stands relative to other comparable BIM models.  As shown in Fig. 22, benchmark 400 can also divide the range of the issue densities of the other BIM models into specific sections (e.g. quartiles) which indicate if issue density is of good quality 404, average quality 406, or bad quality 408).
 	Rationales to modify/combine Seo Sung-Mok / Kulusjarvi were presented above.
           Rationales to modify/combine Seo Sung-Mok / Kulusjarvi /Pettersson are above.

Claim 21
Seo Sung-Mok / Kulusjarvi does not explicitly recite: 
	- “wherein the data collection unit comprises a portable computing device configured to use a positioning system to determine location information of the worksite and tag the location information to the object data” as claimed. However,  

Pettersson in analogous worksite management through BIM devices teaches or suggests: 
	- “wherein the data collection unit comprises a portable computing device configured to use a positioning system to determine location information of the worksite and tag the location information to the object data”
nd sentence: human worker 11 has a portable networked electronic measuring device 1 that is built to establish an online communication link to one or more databases DB, e.g. to one or more BIM server units 15. 
	  Pettersson ¶ [0069] 3rd sentence the mobile client device can be equipped with location tracking unit which can e.g. comprise a GNSS-receiver (such as GPS, Galileo or Glonas), a wireless network base location unit (e.g. according to signals from wireless base stations 20c or therefore installed radio beacons 20a or GSM- or WLAN-base-stations 20b, etc., AKA local GPS) or based on visual object recognition, and/or a Inertial Measurement Unit) or any combination thereof.
	Pettersson ¶ [0068] The networked electronic measuring device 1 can therein be aware of its rough location 21, e.g. indicated by marked area 21, either by knowledge of the worker and/or worker's given task, knowledge of the room 21, or by a rough location determining unit comprised in the networked electronic measuring device 1. The rough location 21 should be at least as accurate, that the networked electronic measuring device 1 should be non-ambiguously able to identify where about the floorplan it is stationed, e.g. in which room 21, or in other words at least up to an accuracy level by which possible ambiguities can be resolved by the subsequent fine location determination)
  Rationales to modify/combine Seo Sung-Mok/Kulusjarvi/Pettersson are above & reincorporated. 

--------------------------------------------------------------------------------------------------------------------
Claims 4, 7, 13, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over: 
   * Seo Sung-Mok/Kulusjarvi/Pettersson as applied to claims 1,10,15 above in further view of 
    * Dharwada et al, US 20130303193 A1 hereinafter Dharwada. As per,
Claims 4, 13, 16 
Seo Sung-Mok / Kulusjarvi / Pettersson teaches all the limitations above. 
Seo Sung-Mok ¶ [0065] & Fig.7 further teaches  the BIM operation factor range has intersecting characteristics as in Fig.5B, Figs.7A-B illustrating actual values and predictive values of power consumption for each month, i.e., January and July and it may be known that accuracy for both or aggregated January and July are high. Thus
Seo Sung-Mok / Kulusjarvi / Pettersson does not go so far as explicitly reciting: 
	- “updating the BIM files by aggregating the captured object data related to the actual resources utilized for the selected activity into the BIM files”. However, 
Dharwada in analogous managing resources in a building model teaches or suggests: 
	- “updating the BIM files by aggregating the captured object data related to the actual resources utilized for the selected activity into the BIM files” 
	(Dharwada Fig.2 & ¶ [0051] 3rd sentence: Any number of BIM equipment that corresponds to a building and/or found on a campus can be selected (e.g., an air handling unit, a roof top unit (RTU), a chiller, a security device, a piece of fire equipment, a piece of plumbing equipment, etc. ¶ [0009] 2nd sentence: displaying a floor plan of a building (e.g., single building, campus with multiple buildings, campus with multiple structures, etc.) on the mobile device. 
	Dharwada ¶ [0020] 1st sentence: The number of BIM equipment representations can be based upon actual BIM data of the building and/or campus. ¶ [0017] 2nd sentence: mobile device 100 display: a floor plan, a number of BIM equipment representations, real-time status data for the number of BIM equipment representations, and location information. ¶ [0018] 2nd sentence: the floor plan can include, but is not limited to: location of rooms 112, size of rooms, room identification, stair location 114, elevator location, emergency device location, hallways, exits, emergency exits, utility rooms, building identification, walking path identification, roads, various structures, etc. For example see
	Dharwada ¶ [0015] last sentence: if a user desires to view a floor plan and corresponding BIM equipment for floor 1, the user can utilize the number of options to display the floor plan and corresponding BIM equipment for floor 1. Then see 
	Dharwada ¶ [0038] The view of the floor plan and corresponding BIM equipment can be updated to include information corresponding to current location of the location indicator 102. For example, if the mobile device 100 moves to a 2nd floor, the floor plan and corresponding BIM equipment can be updated to represent the 2nd floor plan and BIM equipment located on the 2nd floor. In same example, the location indicator 102 can also be displayed at the current location of the mobile device 100 on the 2nd floor. ¶ [0023] 3rd sentence:  if current floor plan displayed in Figure represents Floor 1 of the building, main air ducts 106-1, 106-2 can be located above ceiling of Floor 1 and below floor of Floor 2.
 	Dharwada ¶ [0068] At 358, floor plan with implemented number of BIM equipment representations& real-time status information based on a determined location is updated.	Dharwada ¶ [0069] The floor plan with the BIM equipment representations can be 
 	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Seo Sung-Mok / Kulusjarvi / Pettersson “methods”/”system” to further include Dharwada’s teachings in order to provide and efficient way of tracking the BIM data even in a small building (Dharwada ¶ [0004] & MPEP 2143 G) with the malleability, versatility and predictability of such modification further corroborated by Dharwada in at least ¶ [0011], ¶ [0078]. Also Dharwada would enhance Seo Sung-Mok / Kulusjarvi / Pettersson “methods”/”system” with capabilities to automatically detect problems (Dharwada ¶ [0047] - ¶ [0048] & MPEP 2143 G) and effectively provide rotate, zoom in and zoom out functions for user convenience (Dharwada ¶[0042]-[0046]&MPEP 2143 G).
	 Further still, the claimed invention can also be viewed as a mere combination of old elements in a similar field of endeavor dealing with managing resources in a building model. In such combination each element merely would have performed the same analytical and resource management function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Seo Sung-Mok / Kulusjarvi / Pettersson in further view of Dharwada above, the results of the combination would fit together as pieces of a puzzle in a predictable manner (MPEP 2143 A).
Claims 7, 19 
Seo Sung-Mok / Kulusjarvi / Pettersson teaches all the limitations above. 
Seo Sung-Mok does not explicitly recite
        -   “wherein the updated BIM files are utilized to manage schedule for delivery of resources for the multiple activities in the worksite”
Kulusjarvi however analogous art of BIM resource management for teaches or suggests:
        -  “wherein the updated BIM files are utilized (Kulusjarvi ¶ [0090] 4th sentence: Fig.8 
   Rationales to modify/combine Seo Sung-Mok  / Kulusjarvi are above & reincorporated. 
   Rationales to modify/combine Seo Sung-Mok / Kulusjarvi / Pettersson are above. 
Seo Sung-Mok / Kulusjarvi / Pettersson as a combination does not explicitly recite: 
        -   “wherein the updated BIM files are utilized to manage schedule for delivery of resources for the multiple activities in the worksite” as claimed (emphasis added).
Dharwada in analogous managing resources in a building model teaches or suggests 
        -   “wherein the updated BIM files are utilized to manage schedule for delivery of resources for the multiple activities in the worksite”
         (Dharwada provides numerous examples as follows:
	Dharwada ¶ [0019] The number of BIM equipment representations can include a number of various system equipment within a building (e.g., campus, etc.). For example, the number of BIM equipment representations can include systems, such as: a heating, ventilation, air conditioning (HVAC) system, a plumbing system, an electrical system, lighting system, fire system, security system, etc. Dharwada ¶ [0024] The number of BIM equipment can include a variety of equipment to determine real-time status information
as exemplary activities. The real-time status information can include information collected through a number of sensors within and/or near the number of BIM equipment. For example, the number of BIM equipment for the HVAC system can include a number of VAV boxes 108-1, 108-2, 108-3, 104-1, 104-2, 104-3. The number of BIM equipment can determine real-time status information for a particular area of HVAC system. For example, the number of VAV boxes 108-1, 108-2, 108-3, 104-1, 104-2, 104-3 can include a number of sensors to determine real-time status information for a number of characteristics (e.g., air flow, temperature of air within VAV box, temperature settings, humidity, etc.).
	Dharwada ¶ [0038] nothing a different example where the view of the floor plan and corresponding BIM equipment can be updated to include information corresponding to current location of the location indicator 102. For example, if the mobile device 100 moves to a 2nd floor, the floor plan and corresponding BIM equipment or resources can be updated to represent the 2nd floor plan and BIM equipment located on the 2nd floor.
nd sentence: noting yet another example where as the mobile device moves through the building, the rotate function can change the display viewpoint of the floor plan and corresponding BIM equipment to match a user viewpoint. Dharwada ¶ [0049] The "BIM equipment selection" function can display a status information user interface upon selection of a piece of BIM equipment. For example, if VAV box 104-1 is selected (e.g., utilizing a touch screen selection and/or a cursor selection, etc.) the status information user interface can be displayed.
 	Dharwada ¶ [0068] At 358, floor plan with implemented number of BIM equipment representations& real-time status information based on a determined location is updated.	Dharwada ¶ [0069] the floor plan with the BIM equipment [or resources] representations can be updated based on the determined building location. For example, if it is determined that the mobile device is [delivered] within Room A, the floor plan with the implemented BIM equipment representations can be updated to include the floor plan and the BIM equipment representations within Room A. Dharwada ¶ [0070] for details).
	Rationales to modify/combine Seo Sung-Mok/Kulusjarvi/Dharwada are above and reincorporated. 
--------------------------------------------------------------------------------------------------------------------
Claims 5, 6, 14, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over: 
   * Seo Sung-Mok/Kulusjarvi/Pettersson as applied to claims 1,10,15 above in further view of   
    * Phung; Tam A. US 20140337145 A1 hereinafter Phung. As per,
Claims 5, 14, 17 
Seo Sung-Mok / Kulusjarvi / Pettersson teaches all the limitations above. 
Seo Sung-Mok still teaches or suggests:
	- “wherein the refined prediction model is utilized to generate suggestions for
	(Seo Sung-Mok ¶ [0085] 2nd-3rd sentences: climate based energy consumption prediction, abnormal state monitoring, and building modeling can effectively manage building energy are possible, these reflect new/existing building characteristic, a periodic characteristic, and a history of past building, and an optimized solution is detected based on the distribution range optimization scheme so that a more realistic and highly accurate modeling is performed. Therefore, energy simulation modeling through measurement  
	Rationales to modify/combine Seo Sung-Mok / Kulusjarvi/ Pettersson are above.

Seo Sung-Mok / Kulusjarvi / Pettersson as a combination does not explicitly recite: 
	- “wherein the refined prediction model is utilized to generate suggestions for procurement of resources for the activities in the worksite” as claimed. However

Phung in analogous resource management by building info model teaches or suggests: 
	- “wherein the refined prediction model is utilized to generate suggestions for procurement of resources for the activities in the worksite” (emphasis added)
	(Phung ¶ [0032] by maintaining building information, mandate, certification, rating and incentive information (among other types of information), and group buy information, purchasing patterns may be changed. Phung ¶ [0033] 3rd-4th sentences: Auto-generated group buy opportunities or deals are based and/or patterned after other similarly-situated building stakeholders who previously generated compatible group buy opportunities or that may have been presented with similar deals. For example, knowing that the goals of a business or organization is to achieve net zero energy use and to reduce water use by 30% by 2020 and their present green rating status, the business may be presented or suggested with relevant deals (products, services, group buys and deals), thereby giving them better options and opportunity to aggregate their purchasing power
	Phung ¶ [0010] 3rd sentence: If offered or available, green products and/or services available for sale may be highlighted at 112
	Phung ¶ [0022] 3rd sentence: such deals presented or suggested to customers may be represented in banner ads, dedicated green ads on mobile devices, Facebook fan pages, the dashboard 100, mobile Apps, tweets and text, for example).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Seo Sung-Mok / Kulusjarvi / Pettersson “methods” / ”system” to further include Phung’s teachings to implement integration of GPS, green-rated customers, businesses and products, group buying, wish lists, social networks, credit card purchase info feedback enables effective marketing & rewards programs for merchants. This integration creates more opportunities for deals to close rd sentence & MPEP 2143 G). Phung would also be incentivized by market forces to effectively track purchases to enable a more accurate and automated tuning of green ratings of the business and rewarding those who actually contributed to a business' increased green rating. In other words, rewards may flow, both to those who have a higher green rating and also to those customers who invest (via purchases, for example) towards a company's sustainability (Phung ¶ [0023]& MPEP 2143 F and/or G). Also, additional savings may be realized by creating group buys to leverage the increased market power of groups to comply with future mandates, before the mandate even takes effect. Such efforts may lead to a greater green certification rating, which may create a better value for investors and higher overall building performance due to improved planning (Phung ¶ [0038] last sentence & MPEP 2143 F and/or G). 
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar resource management by building information modeling field of endeavor. In such combination each element merely would have performed the same organizational, analytical and econometric function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Seo Sung-Mok / Kulusjarvi / Pettersson in further view of Phung, the results of the combination would have fitted together, as pieces of a puzzle, in a predictable and complementary manner (MPEP 2143 A).

Claims 6, 18 
Seo Sung-Mok / Kulusjarvi / Pettersson / Phung teaches all the limitations above. 
Seo Sung-Mok / Kulusjarvi / Pettersson as a combination does not explicitly recite: 
	- “wherein the BIM files comprises historic data about time variation of: cost of resources, quality of resources, and availability of resources”, “and” 
	- “wherein the refined prediction model is utilized to generate suggestions for procurement of resources in consideration of one or more of the time variation of: cost of resources, quality of resources, and availability of resources” as claimed. However,  
Phung in analogous resource management by building info model teaches or suggests: 
wherein the BIM files comprises historic data about time variation of: cost of resources, quality of resources, and availability of resources” 
          (Phung ¶ [0038] 2nd-3rd, 7th sentences: with payback on investments being captured in BIM, performance measures tied to utility use, the database servicing dashboard 100 enable verification that an entity is complying with terms of green mandates & incentives. For example, energy mandates sometimes require a predetermined % in reduction in energy. Substantial savings may be made by anticipating future mandates, amortizing the costs thereof over a greater time period and/or by achieving a desired green rating, or quality, earlier than would otherwise be possible or economically-feasible. 
	Phung ¶ [0010] 3rd sentence: If offered or made available, green products and/or services available for sale may be highlighted at 112. 
	Phung [0026] last 3 sentences: brick-and-mortar green establishments themselves may function as virtual catalogs of available green products and services. In turn, this enables, for example, a builder to automatically generate a catalog of his or her work that potential customers can experience first-hand, in offline, physical world. Embodiments, therefore, enable online marketing (e.g., from mobile devices or ecommnerce sites) of building information comprising, for example, building specifications in the BIM), “and” 
	
	- “wherein the refined prediction model is utilized to generate suggestions for procurement of resources in consideration of one or more of the time variation of: cost of resources, quality of resources, and availability of resources” 
       (Phung ¶ [0038] last 3 sentence: substantial savings may be made by anticipating or refining prediction on future mandates, amortizing costs thereof over greater time period & by achieving desired green rating earlier than otherwise be possible or economically-feasible. Additional savings may be realized by creating group buys to leverage the increased market power of groups to comply with future mandates, before the mandate even takes effect. Such efforts lead to a greater green certification rating, to create better value for investors & higher overall building performance due to improved planning. 
        Phung ¶ [0039] 1st sentence: As suggested above, dashboard 100 is differently configured for different stakeholders. 
st-2nd sentence each seller (vendor or service provider) may receive green rating based on seller's (e.g., company's) green certifications and awards. Their product or services, may also be scored and green-rated (based on products certifications or environmentally friendly claims such as saving energy, saving water, minimizing waste, recycled content, VOC content, durability, bio-based content, reusability, renewable energy, recycled packaging, or maintenance/ cleaning, for example) for procurement as part of specifying requirements or qualified green materials lists for a project. 
      Phung ¶ [0022] 3rd sentence: such deals presented or suggested to customers may be represented in banner ads, dedicated green ads on mobile devices, Facebook fan pages, dashboard 100, mobile Apps, tweets and text, etc.).
	Rationales to modify/combine Seo Sung-Mok / Kulusjarvi / Pettersson / Phung are above and reincorporated. 
--------------------------------------------------------------------------------------------------------------------
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over: 
 * Seo Sung-Mok / Kulusjarvi / Pettersson as applied to claims 3 above in further view of 
  * Dunning; Deborah US 20130124269 A1 hereinafter Dunning. As per,
Claim 9 
Seo Sung-Mok / Kulusjarvi / Pettersson teaches all the limitations above. 
Seo Sung-Mok / Kulusjarvi / Pettersson as a combination does not explicitly recite:
 	- “wherein the one or more parameters comprises information about quality of resources utilized for the selected activity”, “and” 
	- “wherein the captured object data is utilized to benchmark vendors associated with the selected activity based on the available information about the quality of resources utilized” as claimed.  

Dunning however in analogous art of accessing data and reports via building information modeling teaches or suggests: 
	- “wherein the one or more parameters comprises information about quality of resources utilized for the selected activity” (Dunning ¶ [0067] BIM software module provide a list of products to be used in a building.  Environmental information about those products, along with its level of reliability (e.g., scientific robustness, transparency and quality per ¶ [0064] 5th sentence) may be provided in one or more reports.  These reports , “and” 
	
	- “wherein the captured object data is utilized to benchmark vendors associated with the selected activity based on the available information about the quality of resources utilized” (Dunning ¶ [0067] last sentence: Example reports are shown in in Figs. 5 to 19.
For example see Figs.6,7,9,10,12,13,15,16, benchmarking suppliers A,B,C,D etc. based on the scientific robustness, transparency, quality of resources utilized on environmental impact, human health etc. Dunning ¶ [0132]: as explained above, products and services in a given category may be compared to industry-wide performance benchmarks and to other products & services of alternative manufacturers and service providers in the same category. Access is provided to product and service comparative data in different ways). 
	It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to further modify Seo Sung-Mok/ Kulusjarvi/Pettersson “methods” / ”system” to further include Dunning’s teachings as incentivized by modern policy factors such as environmental impact, human health, mechanical, safety, risk management impacts for use in evaluation, comparison & selection of products and services to advance high-performance building and health of environment & people around the world (Dunning ¶[0081] 4th sentence MPEP 2143 G and/or F). The adaptability of such modification is corroborated by the high level of versatility disclosed by Seo Sung-Mok at ¶ [0027], ¶ [0086] in light of Dunning at ¶ [0137]-¶ [0143] and Pettersson at ¶ [0094] (MPEP 2143 G).   
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar building information modeling field of endeavor for accessing data and reports. In such combination each element merely would have performed same data gathering and analysis function as it did separately, and one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Seo Sung-Mok / Kulusjarvi / Pettersson in view of Dunning, the results of the combination, would have fitted together, like pieces of a puzzle, in a complementary and predictable manner (MPEP 2143 A).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over: 
* Seo Sung-Mok / Kulusjarvi / Pettersson as applied to claim 21 above, in further view of
* Ruokamo; Simo US 20190311073 A1 hereinafter Ruokamo. As per,
Claim 22
Seo Sung-Mok / Kulusjarvi / Pettersson does not explicitly recite:
	- “wherein the data collection unit provides an interface to a web server configured to perform credential validation and user authentication prior to uploading the object data to the database” as claimed. However

Ruokamo in analogous managing resources & use of BIM database teaches or suggests
	- “wherein the data collection unit provides an interface to a web server configured to perform credential validation and user authentication prior to uploading the object data to the database”
	(Ruokamo ¶ [0025], the web service may implement the following functionalities.  Registration of users for getting valid credentials and access to the shared model.  Login and connect to model with valid user credentials.  Load for getting the whole model or a desired partial model available for a client sub system and/or application….  Changes made locally are uploaded to the BIM database and may be made available for other users having access to the model.  Get changes for getting changes caused by releases made by other users. Ruokamo ¶ [0035] According to one embodiment, the BIM database is provided as a cloud server. This allows a user of the sub system to access the BIM database conveniently through web service functions. Similarly ¶ [0043]).
It would have been obvious to one skilled in the art before the effective filling date of the claimed invention, to further modify Seo Sung-Mok / Kulusjarvi / Pettersson “methods” / “system” to further include  “wherein the data collection unit provides an interface to a web server configured to perform credential validation and user authentication prior to uploading the object data to the database” in further view of Ruokamo in order to allow for sharing and using information relating to a building in a cost effective and realistic manner (Ruokamo ¶ [0004] 3rd sentence & MPEP 2143 G) and to provide improvement in the exchange of information that would differentiate from flat file solutions (Ruokamo ¶ [0003] last two sentences & MPEP 2143 G). The versatility of such Ruokamo ¶ [0025] last two sentences as well as the broad level of skills of one of ordinary skills in the art as corroborated by Ruokamo ¶ [0016] 2nd - 4th sentences, ¶ [0044]. 
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar managing resources and use of BIM database field of endeavor.  In such combination each element merely would have performed same data collection, configuration and validation functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Seo Sung-Mok / Kulusjarvi / Pettersson in further view of Ruokamo, the results of the combination would have fitted together, like pieces of a puzzle, in a predictable and complementary manner (MPEP 2143 A).
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
	* US 20190347751 A1 teaching at Fig.3 credential verification at step 160 followed by upload of on-site images at step 190 
	* US 9578060 B1 column 5 lines 58-61:  In some embodiments, the BIM system 130 may determine whether the user is authorized to access the BIM system 130 as described in further detail below. Also column 6 lines 17-31: The BIM access system 136 can provide users with access to the BIM system 130.  In some embodiments, the BIM access 136 determines whether a user is authorized to access the BIM system 130.  The BIM access system 136 enables a user to query one or more databases (not shown) of the data classification system 134 to obtain access to the data collected by the data collection system 132.  Further, the BIM access system 136 enables a user to mine the data and/or to extract metadata by, for example, creating queries based on the data and the data classifications.  Advantageously, in certain embodiments, because the data classification system 134 can classify data obtained from a number of data sources, more complex queries can be created compared to a system that can only query its own database or a single data source. Also column 7 lines 3-15: In some cases, a number of internal data sources 120 and/or external data sources 122 may require a user or system to be identified and/or authenticated before access to the data source is granted.  Authentication may be required for a number of reasons.  For example, the data source 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available .
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	May 26th, 2021 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Step 2A prong one
        2 Remarks 04/15/2021 p.12 mid-¶2 ≈5th sentence, last sentence, p. 13 mid-¶1, ≈7th sentence  
        3 Step 2A prong one
        4 Step 2A prong two
        5 MPEP 2106.05(f) citing Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)
        6 MPEP 2106.05(f)(2) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        7 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        8 BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018);
        9  Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags).
        10 Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). 
        11 CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
        12 Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)
        13 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        14 Step 2B
        15 MPEP 2106.05(d) citing Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
        16 MPEP 2106.05(d) citing “Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014)” and “Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755”